Title: To John Adams from John Waite, 18 March 1775
From: Waite, John
To: Adams, John


     
      Sir
      FalmouthMarch 18th 1775
     
     A sacred regard to the american association on the one hand and an earnest desire not to injure my fellow subjects in Great Britain on the other is the reason of my writing you at this time to request your advice for my future conduct and also to confirm or set me right in my judgment in a Late affair that has happened in this Port. The case is as follows a Vessell arived here from Bristol the 2d inst with rigging and sails for a new Ship owned by a Merchant in Bristol in order to carry his Ship home. The question was whether the puting said rigging and sails on board said Ship which had been ready to receive them ever since Last fall and go immediately back with them to England would be a breach of the association. I was of opinion that it would not being one of the Committee of Inspection. Your answer will very much Oblige Sir your most huml Servt.
     
      John Waite
     
     
      P:S: The merchant that owned said rigging and sails did not know of the american association when he shipped them.
     
    